Case 18-14753-jkf   Doc 66     Filed 12/04/18 Entered 12/04/18 11:20:52      Desc Main
                                Document Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                    :      CHAPTER 13
Christopher Quigley

             DEBTOR                       :      BKY. NO. 18-14753JKF13


                                      ORDER

      AND NOW, this 4th          day of       December        , 2018 upon consideration

of Debtor’s Motion to Voluntarily Dismiss Chapter 13 pursuant to 11 USC 1307, It is
ordered that the Motion is granted.

      The Chapter 13 case is dismissed. Debtor connate refile for 180 days pursuant to
11 USC 109 (g) (2).

                                          By the Court:

                                          _____________________________
                                           Hon. Jean K. FtizSimon
                                           U.S. Bankruptcy Judge

cc:   Michael A. Cataldo, Esquire
      1500 Walnut Street, Ste. 900
      Philadelphia PA 19102

      Polly Langdon, Esquire
      2901 St. Lawrence Ave
      PO Box 4010
      Reading, PA 19606
